Russell, C. J.
1. The act establishing the municipal court of the City of Macon (Acts of 1913, p. 252) provides the same rule of procedure in that court as prevails in the superior courts of this State.
2. One who is employed as a clerk and who is discharged has the right of electing either of three remedies: (1) he may bring an immediate action for any special injury received from the discharge; (2) he may wait until the expiration of the term for which he was employed and sue for the entire amount due him under the contract; or- (3) he may treat the contract as rescinded and seek to recover upon quantum meruit the value of the services actually performed. Reasonably construed, the present suit is an action to recover the value of the plaintiff’s services for the entire term fixed by the contract, though it was *568brought before the expiration of the term; and a finding for the plaintiff was not supported by the evidence. Proof that the plaintiff was willing to perform the services for the unexpired part of the term, and that the value of the services as fixed by the contract amounted to $137.30, would not authorize a recovery of that amount, where it appeared that the suit was brought prior to the expiration of the term.
Decided July 2, 1915.
Action on contract; from municipal court of Macon — Judge Daly. October 28, 1914.
Arthur L. Dasher Jr., for plaintiff in error.
Feagin & Eancoch, contra.

Judgment reversed.